Citation Nr: 1307709	
Decision Date: 03/07/13    Archive Date: 03/11/13

DOCKET NO.  12-19 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from June 1955 to June 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which denied service connection for bilateral hearing loss and tinnitus.

This matter was previously remanded by the Board in November 2012 for additional evidentiary development.

The Board notes that a portion of the Veteran's records are contained in the Virtual VA system.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted in the November 2012 remand, the Veteran was afforded a VA examination in September 2010.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss.  Audiometric testing revealed puretone thresholds that were not reflective of hearing impairment for VA purposes, but speech recognition thresholds met the requirements of 38 C.F.R. § 3.385.  After recording the Veteran's history, the examiner provided an opinion that it is not at least as likely as not that hearing loss is related to military service.  The examiner noted that the Veteran had normal whisper tests at entrance and at separation from service, and that there were no complaints of hearing loss in the service treatment records.  The examiner stated that it is unlikely that any hearing loss was present in 1959 since hearing loss barely exists today.

The Board found this examination and opinion inadequate for several reasons.  First, the VA examiner appeared to rely on the absence of hearing loss during service as the primary rationale for the opinion, contrary to the holding in Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The examiner also did not attribute the hearing loss to any other cause.  

Second, with respect to the tinnitus claim, the evidence was equivocal as to whether the Veteran actually had tinnitus.  Under Charles v. Principi, 16 Vet. App. 370, 374-75 (2002)., the Veteran is competent to provide statements regarding experiencing ringing in the ears.  However, in describing his tinnitus during the VA examination, the examiner noted that the Veteran has tinnitus one or two times per year for 15 minutes.  The examiner stated that this is not even a description of normally occurring tinnitus, but likely unrelated to anything, and that it is not at least as likely as not that tinnitus is related to military service.

For these reasons, the Board had remanded the Veteran's claims for a new VA examination.  The examiner was instructed to determine whether the Veteran had hearing loss for VA purposes, and whether he had tinnitus based on his description of his symptoms.  The examiner was then to provide an opinion as to whether any diagnosed condition had its clinical onset during active service, or was otherwise related to an in-service injury, disease, or event, including exposure to loud noise.

A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Unfortunately, the remand instructions were not fully satisfied in this case.  First, the Board instructed that the Veteran be afforded a new examination, but only a December 2012 supplemental opinion was obtained.  Second, the examiner did not provide any clarification as to whether the Veteran had a current tinnitus disability.  

In addition, the supplemental opinion stated that the Veteran had hearing loss for VA purposes, but that this condition was less likely than not related to service.  This opinion was based on the lack of any complaints or findings of hearing loss in service, the lack of noise exposure from the Veteran's military job as a journalist, and the fact that hearing thresholds did not meet the criteria for disability 50 years after service.  This rationale is inadequate for two reasons.  First, as noted in the prior remand, the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Second, during the September 2010 VA examination, the Veteran reported working as a journalist for only 2 of his 4 years of service.  He also reported working as a mechanic and briefly as an electrician.  His Form DD-214 lists his military occupational specialty as electronics technician.  The supplemental opinion does not appear to acknowledge this history.  Medical opinions have no probative value when they are based on an inaccurate factual predicate.  Reonal v. Brown, 5 Vet. App. 458, 460 (1993).

Therefore, an additional remand for a new examination is necessary to fully and fairly adjudicate the Veteran's claims.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Obtain the Veteran's more recent treatment records related to hearing loss and tinnitus from the St. Louis VAMC and associate the records with the claims folder.

2.  Thereafter, schedule the Veteran for a VA audiological examination.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated examiner.  All necessary tests and studies should be conducted.

It should be specifically indicated whether the Veteran currently has hearing loss to an extent recognized as a disability for VA purposes; i.e., an auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz of 40 decibels or greater; or an auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz of 26 decibels or greater; or a speech recognition score using the Maryland CNC Test of less than 94 percent.  See 38 C.F.R. § 3.385.

The examiner should also obtain a history from the Veteran regarding the nature and frequency of his tinnitus symptoms, and specifically indicate whether the Veteran in fact has tinnitus based on his description of symptoms.

With respect to any diagnosed hearing loss and tinnitus, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any hearing loss and tinnitus had its clinical onset during active service or is related to any in-service disease, event, or injury, to include exposure to loud noise.  Noise exposure from service as an electronics technician is conceded.

The examiner must provide a complete rationale for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.  The examiner should also address the Veteran's service-treatment records and post-service history of noise exposure.

If the examiner is unable to render the requested opinions without resort to pure speculation, he or she should so state; however, a complete rationale for such a finding must also be provided.

3.  After the requested examination has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the examiner for corrective action.

4.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the issues on appeal. If any benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


